

AMENDMENT


THIS AMENDMENT is made this 8th day of August 2007 by and between Icahn Capital
Management LP (the “Management Company” or “Employer”), Icahn Onshore LP (the
“Onshore GP”) and Icahn Offshore LP (the “Offshore GP” and together with the
Onshore GP, the “Fund GPs”), and Vincent J. Intrieri residing at 1365 York
Avenue, Apartment 21B, New York, NY 10128 (“Employee” or “you”).
 
RECITALS:
 
Employee executed an Agreement dated as of December 31, 2004, as amended (the
“Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Agreement) with Icahn Management LP, the Onshore
GP, the Offshore GP and the Icahn Related Entities, as defined therein.


Pursuant to a Management Contribution, Assignment and Assumption Agreement dated
as of August 8, 2007 between Icahn Management LP and the Management Company (the
“Assignment”), Icahn Management LP assigned, transferred and conveyed to the
Management Company, effective as of 12:01 a.m., August 8, 2007 (the “Effective
Date”), all of its right, title and interest in and to the Agreement, and the
Management Company assumed and agreed to perform the liabilities and obligations
(the “Assumed Obligations”) of Icahn Management LP under the Agreement, other
than liabilities and obligations arising prior to the Effective Date, including,
without limitation, liabilities and obligations with respect to Employee’s
Management Fee Participation arising prior to the Effective Date (those
liabilities and obligations arising prior to the Effective Date, the “Retained
Obligations”).


Each of Employer, the Onshore GP and the Offshore GP is owned indirectly by
American Real Estate Holdings Limited Partnership, a Delaware limited
partnership (“AREH”). The sole limited partner of AREH is American Real Estate
Partners, L.P., a Delaware limited partnership (“AREP”).


The parties wish to amend the Agreement, as so assigned, such amendments to be
effective as of the Effective Date.


In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:
 
1. Consent. Employee hereby consents to the assignment of the Agreement pursuant
to the Assignment.
 
2. Obligations of Icahn Management LP. Employee acknowledges and agrees that his
right, title and interest to, and his obligations with respect to, the
Management Fee Participation earned pursuant to the Agreement prior to the
Effective Date were not assigned to the Management Company pursuant to the
Assignment, and that the portion of the Agreement that relates to such
Management Fee Participation has been amended pursuant to the Amendment In
Relation to Management Fee Participation dated as of August 8, 2007 between
Icahn Management LP, the Fund GPs, the Icahn Related Entities and Employee.
Employee further agrees and acknowledges that the Management Company shall have
no liability with respect to Employee’s Management Fee Participation earned
prior to the Effective Date.
 

--------------------------------------------------------------------------------


 
3. Management Company. As of and following the Effective Date, all references in
the Agreement to “Management Company” or “Employer” shall be deemed to be
references to Icahn Capital Management LP.
 
4. Aggregate Rights Undiminished. The parties agree that the Assignment, which
resulted in the separation of the Agreement into two elements (a portion of the
Agreement remaining with Icahn Management LP and the balance being assumed by
the Management Company) shall not, in the aggregate, diminish or expand the
rights or obligations of Employee and, in particular, will not diminish or
expand his right to receive payments or other economic rights, in the aggregate.
The parties agree that in addition to any other obligations they may have, Icahn
Management LP is responsible for performing all of the Retained Obligations, and
the Management Company is responsible for performing all of the Assumed
Obligations. The parties agree and acknowledge that neither the Assignment nor
this Amendment shall release the Other Parties from their obligations under the
Agreement, as assigned, and the Other Parties will continue to be responsible
for their obligations under the Agreement, as assigned, to the extent they are
not performed by the Management Company and its Affiliates. In particular, no
incremental cost, if any, that may be incurred by the Management Company and
that is attributable to the compensation, bonus or expenses of Carl C. Icahn
under his employment agreement entered into pursuant to that certain
Contribution and Exchange Agreement dated August 8, 2007 by and among CCI
Offshore Corp., CCI Onshore Corp., Icahn Management LP, Mr. Icahn and AREP (the
“Contribution Agreement”), or to the earn-out payable to Mr. Icahn and his
Affiliates under the Contribution, or to any expenses incurred because the
Management Company will be owned by AREP and its Affiliates (that is, dealing
with AREP’s accounting and reporting requirements), will diminish any amounts to
be accrued or paid to Employee pursuant to the Agreement, as assigned. Attached
hereto as Annex A is a schedule showing Employee’s accrued but unpaid Profit
Participation, including unpaid amounts with respect to his deferred Management
Fee Participation and amounts standing to the credit of the Employee Capital
Account in respect of his Incentive Allocation Participation, updated through
August 4, 2007. The parties agree that, absent manifest error, Annex A
accurately sets forth the Profit Participation of the Employee to the date
hereof and methodology for the calculation of the matters set forth therein.
 
5. Deferral of Management Fee Participation. As of and following the Effective
Date, all references in the Agreement to the “Management Fee Participation”
shall mean Employee’s Management Fee Participation earned hereunder in respect
of periods from and after the Effective Date. Such deferred Management Fee
Participation shall be deemed to be hypothetically invested in the Offshore
Fund, or in such other Funds that the Management Company may select from time to
time, and accruals and payments to Employee under the Agreement with respect to
such deferred Management Fee Participation shall be equal to the amount
hypothetically invested as the same may be increased or decreased by the actual
returns on the amounts hypothetically invested in the Offshore Fund. The
Management Company shall be responsible for payment of Employee’s Management Fee
Participation earned on and following the Effective Date, together with all
hypothetical gains and losses thereon.
 
2

--------------------------------------------------------------------------------


 
6. Vesting. Employee’s right to receive any amount or payments in respect of the
Profit Participation earned after the Effective Date shall vest in accordance
with Section 11 of the Agreement, taking into account for such purpose
Employee’s periods of service with Icahn Management LP and the Icahn Related
Entities commencing January 1, 2005 through the Effective Date, and Employee’s
periods of service with the Management Company and the Icahn Related Entities
from and after the Effective Date. For the avoidance of doubt, neither the
Assignment nor Employee’s ceasing to provide services to Icahn Management LP as
of the Effective Date shall result in the accelerated vesting of the Profit
Participation pursuant to Section 11 of the Agreement.
 
7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Amendment
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Amendment.
 
8. Agreement in Force. Except as specifically amended by this Amendment, all
terms and provisions of the Agreement, as assigned, shall remain and continue in
full force and effect.
 
9. Responsibilities of AREP. If any amount required to be paid to Employee by
Employer hereunder is not paid when due, following written demand by Employee to
AREP, AREP shall be responsible for paying all such amounts to Employee.
 


 
[The remainder of this page is intentionally left blank]
 
3

--------------------------------------------------------------------------------


 
In WITNESS WHEREOF, undersigned have executed this Agreement as of the date
first written above.
 

  EMPLOYEE       /s/ Vincent J. Intrieri                Vincent J. Intrieri    
  Icahn Capital Management LP       By: /s/ Edward Mattner             Name:
Edward Mattner   Title:   Authorized Signatory       Icahn Onshore LP      
By: /s/ Edward Mattner             Name: Edward Mattner   Title:   Authorized
Signatory       Icahn Offshore LP       By: /s/ Edward Mattner             Name:
Edward Mattner   Title:   Authorized Signatory       American Real Estate
Partners, L.P.       By: /s/ Edward Mattner             Name: Edward Mattner  
Title:   Authorized Signatory

 
[Signature page to Amendment to Vincent J. Intrieri Employment Agreement]
4

--------------------------------------------------------------------------------














 


